Case 3:16-cv-01296-JM-BLM Document 44 Filed 11/15/19 PageID.773 Page 1 of 2
                                                                           FILED
                    UNITED STATES COURT OF APPEALS                         NOV 15 2019

                                                                       MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




THE KOALA, an unincorporated student             No.   17-55380
association,
                                                 D.C. No.
              Plaintiff-Appellant,               3:16-cv-01296-JM-BLM
                                                 Southern District of California,
 v.                                              San Diego

PRADEEP KHOSLA, in his official
capacity as Chancellor of the University of      ORDER
California, San Diego; et al.,

              Defendants-Appellees.


Before: FISHER and CHRISTEN, Circuit Judges, and SHEA,* District Judge.


      The panel has unanimously voted to deny Defendants-Appellees’ petition for

panel rehearing. Judge Christen has voted to deny the petition for rehearing en

banc, and Judges Fisher and Shea have so recommended.

      The full court has been advised of Defendants-Appellees’ petition for

rehearing en banc, and no judge of the court has requested a vote on the petition for

rehearing en banc. Fed. R. App. P. 35.




      *
             The Honorable Edward F. Shea, United States District Judge for the
Eastern District of Washington, sitting by designation.
Case 3:16-cv-01296-JM-BLM Document 44 Filed 11/15/19 PageID.774 Page 2 of 2



     The petition for rehearing and the petition for rehearing en banc are

DENIED.




                                        2
